Case: 20-20644     Document: 00516351301         Page: 1     Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      June 9, 2022
                                  No. 20-20644
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   David Villegas Pereznegron,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-cr-71-1


   Before Smith, Elrod, and Oldham, Circuit Judges.
   Per Curiam: *
          The question presented is whether the district court plainly erred by
   not allowing David Villegas Pereznegron to allocute during sentencing. The
   answer is no. We therefore affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20644     Document: 00516351301           Page: 2   Date Filed: 06/09/2022




                                    No. 20-20644


                                         I.
          David Villegas Pereznegron (“Villegas”) is a serial drunk driver: He
   has been convicted five times of driving while intoxicated (“DWI”). After
   his fourth conviction, he was removed to Mexico. Over six years later,
   Villegas was at it again: Texas police caught him back in the United States
   and driving drunk again. Villegas pleaded guilty to his second felony DWI
   (his fifth DWI overall) and received a three-year sentence.
          While serving his sentence, the United States (“Government”)
   charged Villegas with illegal reentry. Villegas pleaded guilty, but he moved
   for a downward departure from the guidelines range. Villegas’s sole reason
   for a downward departure was the overlapping time he spent in state custody
   for his second felony DWI conviction. See U.S.S.G. § 2L1.2 cmt. n.7. He also
   submitted mitigation evidence, specifically letters from his family.
          The court accepted Villegas’s guilty plea and moved to sentencing.
   Everyone agreed that the applicable guidelines range was 46 to 57 months.
   The Government urged a sentence within the guidelines range because
   Villegas’s repeated misconduct presented “a very severe public safety
   problem.” The sentencing judge then invited defense counsel to speak.
   Defense counsel acknowledged his client’s repeated problems with alcohol
   but argued that Villegas “learned his lesson” and would remain in Mexico
   this time because Villegas’s family had lined up a “job” and a “place to live”
   in Mexico. The sentencing judge ended the hearing by asking Villegas himself
   some targeted questions but did not make clear that Villegas had an
   opportunity to speak outside those targeted questions.
          The judge sentenced Villegas to 48 months of imprisonment—two
   months above the bottom of the applicable guideline range. Villegas timely
   appealed, challenging his sentence based solely on a violation of his right to
   allocute. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C.




                                         2
Case: 20-20644        Document: 00516351301              Page: 3      Date Filed: 06/09/2022




                                         No. 20-20644


   § 3742(a). Because Villegas failed to object during sentencing, our review is
   for plain error. See United States v. Palacios, 844 F.3d 527, 530 (5th Cir. 2016).
                                               II.
            To pass the plain-error standard, a defendant “must show (1) that the
   district court committed an error (2) that is plain and (3) affects his
   substantial rights and (4) that failure to correct the error would seriously
   affect the fairness, integrity or public reputation of judicial proceedings.”
   United States v. Muhammad, 14 F.4th 352, 363 (5th Cir. 2021) (quotation
   omitted). We need only address prong four because Villegas’s claim fails
   there.
            To meet prong four, our precedent requires defendants “to show
   some objective basis that would have moved the trial court to grant a lower
   sentence.” United States v. Magwood, 445 F.3d 826, 830 (5th Cir. 2006)
   (quotation omitted); see also United States v. Chavez-Perez, 844 F.3d 540, 545
   (5th Cir. 2016) (looking for “an objective basis that would have moved the
   court to grant a lower sentence” (quotation omitted)). † Villegas tries to
   marshal such evidence by pointing to letters from his family. Based on those
   letters, Villegas says he would have allocuted on three topics if the court had
   allowed him: (1) his recidivist drunk driving; (2) his taking advantage of his
   family; and (3) his intention to stay in Mexico.
            Villegas has not made the required showing. That is because “[m]ost
   of the arguments [Villegas] claims he would have made were raised either by
   [those letters] or defense counsel at the sentencing hearing, and [Villegas]
   does not provide any new mitigating information in his appellate brief.”


            †
            This legal standard sounds like it would fit better in prong three, which requires
   a showing of prejudice. We are nevertheless bound by our rule of orderliness to consider it
   under prong four.




                                               3
Case: 20-20644      Document: 00516351301          Page: 4   Date Filed: 06/09/2022




                                    No. 20-20644


   Chavez-Perez, 844 F.3d at 545 (footnote omitted). For example, the record
   shows that the sentencing judge read the letters. Villegas concedes that.
   Villegas’s counsel also addressed portions of the letters, including Villegas’s
   incentives to stay in Mexico. For example, counsel told the judge that
   Villegas’s family had a home and a job for him in Mexico and that his children
   were adults who could visit him there.
          The sentencing judge then made clear that nothing in those letters or
   the information from Villegas’s family would change the sentence. For
   example, the sentencing judge opined that Villegas had “no incentive to act
   right” because he has “people here who will take him in and clean up his
   messes.” The judge also suggested that Villegas “drink[s] because [he has]
   . . . no way to compensate [his] family for what they’ve done supporting
   [him]” and stated that Villegas “betray[ed]” his family and community by
   driving drunk. To this judge, Villegas was a “danger [to] everybody in town.”
   The judge even went so far as to say that Villegas has “take[n] advantage”
   and “mooch[ed] off” of his family.
          Under current precedent, Villegas’s claim fails at prong four.
          AFFIRMED.




                                         4
Case: 20-20644      Document: 00516351301           Page: 5    Date Filed: 06/09/2022




                                     No. 20-20644


   Jennifer Walker Elrod, Circuit Judge, dissenting:
          Every criminal defendant has a right to be heard before a district court
   sentences him. When a district court dominates the hearing and then
   sentences the defendant without letting him speak, we almost always send it
   back for a do-over. That is true even where, as here, neither the defendant
   nor his counsel objects to try to get a word in edgewise. All agree that the
   district court erred, that the error was obvious, and that the obvious error
   harms Villegas’s substantial rights. The only issue for us is whether allowing
   the district court to swap out colloquy for soliloquy seriously affects the
   fairness, integrity, or public reputation of the judicial proceedings. Villegas
   has made this showing, and thus I respectfully dissent.
          For obvious allocution errors, our default is to vacate. We affirm only
   in a “limited class of cases.” United States v. Reyna, 358 F.3d 344, 352–53
   (5th Cir. 2004) (en banc). One that comes up often: where a defendant does
   not get to speak at a particular sentencing hearing, but he had many chances
   to allocute at other sentencing hearings. United States v. Figueroa-Coello, 920
   F.3d 260, 265–66 (5th Cir. 2019). That is not the situation here, and no one
   contends otherwise.
          Another of these “limited” types of cases is one where the defendant
   offers no “mitigating evidence” that “likely would have moved the district
   court to grant a more lenient sentence.” United States v. Chavez-Perez, 844
   F.3d 540, 545 (5th Cir. 2016). The defendant must have presented no
   “objective basis” for the district court to “probably have changed its mind.”
   Id. Again here, this case is not that: Villegas has offered a proposed allocution
   that contains specific grounds that could possibly persuade a district court to
   impose a lower sentence. This is true even though Villegas’s counsel
   partially addressed the same issues Villegas himself would have addressed.
   As we have said, “[t]he right of allocution exists because counsel may not be




                                          5
Case: 20-20644     Document: 00516351301          Page: 6    Date Filed: 06/09/2022




                                   No. 20-20644


   able to provide the same quantity or quality of mitigating evidence as the
   defendant at sentencing.” Figueroa-Coello, 920 F.3d at 268.
          Palacios is a good example. There, even though the defendant’s
   counsel had already covered some of the same ground at the hearing, the
   defendant would have added “specific facts about [his] professional
   accomplishments, charitable activities, and family life, and efforts to better
   himself while incarcerated.” United States v. Palacios, 844 F.3d 527, 532–33
   (5th Cir. 2016). It was sufficient for us that the district court had not
   expressly contemplated or rejected those considerations. Id. at 533.
          Another is Avila-Cortez, where we vacated for allocution error in a
   case much like this one. United States v. Avila-Cortez, 582 F.3d 602, 603 (5th
   Cir. 2009). The defendant in that case pleaded guilty to illegal reentry and
   had a history of driving while intoxicated. Id. at 603–04. Just like here, the
   district court emphasized the defendant’s recidivism and did not clearly
   reject defense counsel’s mitigating arguments. Id. at 606. Because of these
   facts, and because the defendant had described precisely what information he
   would present in allocution regarding his alcohol abuse and his plan to return
   to Mexico, we held that the fourth prong was satisfied. Id. at 606–07.
          We should do the same here. The district court’s conjecture about
   Villegas went largely unchecked.      What started as a discussion about
   Villegas’s criminal history veered into assumptions about Villegas’s family
   members, then veered into the psychological impact on Villegas’s family
   caused by his drinking, which veered into calling Villegas a “mooch” for how
   he treated his family. Villegas would have provided details about his long
   struggle with alcohol, his past lengthy period of sobriety, and his plan to
   return to society and avoid relapsing. And far from being a “mooch,”
   Villegas would have refuted that by discussing “the support he had provided
   to his daughters over the years.” These comments would have gone well




                                         6
Case: 20-20644     Document: 00516351301          Page: 7    Date Filed: 06/09/2022




                                   No. 20-20644


   beyond his counsel’s short remark that Villegas had “issues with alcohol,”
   and they could have at least partially rebutted the district court’s
   unchallenged perspective that Villegas had been and would continue to be a
   hopeless alcoholic. Villegas also would have provided details about his plan
   to return to and remain in Mexico. On this point, his counsel noted merely
   that Villegas had a home and a job in Mexico, and that his children were
   “adults” who could visit him there. Had Villegas allocuted, he could have
   explained in greater detail why his experience made him particularly well-
   suited for the job in Mexico and that his children had the financial resources
   to visit him.
          The majority opinion declines to vacate Villegas’s sentence in large
   part because, in its view, the information Villegas would have presented at
   allocution was also found in letters from his family members, which the court
   reviewed. Although the letters and the proposed allocution contain some
   overlapping information, that is not fatal to Villegas’s case. As we said in
   Figueroa-Coello, for us to affirm despite allocution error, “[t]he defendant
   must fail to present any objective basis upon which the district court would
   probably have changed its mind.” 920 F.3d at 266. For one, it is unclear
   whether the district court specifically contemplated the entirety of the
   letters’ contents. The record reveals only that the court at sentencing was
   cognizant of the house made available to Villegas in Mexico, which the letters
   mention.
          In any event, the contents of the letters are not a substitute for
   allocution. The letters mention that Villegas would have a job and a house in
   Mexico, and that he had been sober for a period of time. Villegas could have
   discussed in detail why he would remain in Mexico, why the job and home
   are a good fit for him, and the details of his struggles, past successes, and
   future plans related to his alcoholism. As the Supreme Court has said, “[t]he
   most persuasive counsel”—or family members, I would add—“may not be



                                         7
Case: 20-20644      Document: 00516351301             Page: 8   Date Filed: 06/09/2022




                                       No. 20-20644


   able to speak for a defendant as the defendant might, with halting eloquence,
   speak for himself.” Green v. United States, 365 U.S. 301, 304 (1961). As in
   Aguirre-Romero, a case in which we vacated the sentence, “[Villegas]
   represents that he could have provided deeper, more personal insight into the
   arguments counsel raised and could have more fully addressed the court’s
   concerns about his past.” United States v. Aguirre-Romero, 680 F. App’x 291,
   297 (5th Cir. 2017). Under our precedent, that is enough to vacate and
   remand.
                                   *        *         *
          Rule 32 says that district courts must address the defendant at
   sentencing to allow him to speak for himself. Fed. R. Crim. P. 32(i)(4)(A)(ii).
   That is not just empty formalism; it protects the fairness, integrity, and public
   reputation of our judicial proceedings, precisely what the fourth prong of the
   plain-error analysis addresses.      So too does the most basic rule-of-law
   principle: Treat like cases alike. We have corrected many allocution errors
   in cases like this. See, e.g., Figueroa-Coello, 920 F.3d at 266–68; Palacios, 844
   F.3d at 532–34; Avila-Cortez, 582 F.3d at 606–07; Aguirre-Romero, 680 F.
   App’x at 296–97; United States v. Lister, 229 F. App’x 334, 339 (5th Cir.
   2007). We should do the same here. Thus, I respectfully dissent.




                                            8